Mr. Chief Justice Breese delivered the opinion of the Court: The plaintiff in error was indicted in the superior court of the city of Chicago, for murder, and a verdict rendered of manslaughter, and sentencing him to confinement in the penitentiary for one year, on which the court entered judgment. The points made here, by the plaintiff in error, question the correctness of this finding, and also the ruling of the court upon the instructions. As to the finding, we have examined with care all the evidence in the record, and are constrained to say, it is of such a character as to have justified the jury in imposing a sentence upon the prisoner much more severe than they did impose, for we are unable to see a single mitigating circumstance in favor of the prisoner, in the whole case. The deceased was at the prisoner’s room for a lawful purpose. He had been an inmate of his family, a boarder in it, keeping his clothes there. His business or inclination induced him to leave Chicago for Rock Island, and while there, he wrote to one of the witnesses to get his clothes from the prisoner’s room and send them to him by express. This was not done, and after an absence of some weeks, deceased returned to Chicago and went to the prisoner’s room for his clothes, when some altercation occurred between them and hard words exchanged. The deceased got his clothes, and was proceeding down stairs with them under his arm, when the deceased said to the prisoner, “ go, with all the money you have got, hasn’t your wife to beg every day ?” to which the prisoner replied, “ you go, you rascal, go.” At this, the deceased turned to go up the stairs again, when the prisoner said, “ come back, I will fix you.” As the deceased advanced to the door of prisoner’s room, and was in the act of entering it, it being open, the prisoner seized a rolling-pin, and wielding it with both hands, struck deceased three or four blows with it, on his head, fracturing the skull, the fracture extending clear through from the orbital process to the occipital bone, inflicting a wound “ past all surgery,” and of which the man died on the following day. The deceased did not, as insisted by the prisoner’s counsel, seek to enter the prisoner’s room forcibly. He Avas there in the first place, rightfully, to get his property, which he had left there. The prisoner made no objection to his going there for that or any other lawful purpose, and while in the room he demeaned himself properly. He had no weapon, nor did he give any indications of a quarrelsome intent. When he was leaving peaceably, with his clothes, irritated by a remark the prisoner made while deceased was descending the stairs, he suddenly turned, and in angry mood went toAvards the prisoner, the prisoner having told him to “ come on.” The case has but few points of resemblance to the case of Reins v. The People, 30 Ill. 256, on which the prisoner’s counsel seem to rely. In that case, the prisoner had retreated to Mrs. Foley’s house, and seeing the deceased, with whom he had been fighting, coming to the house, the door was closed, and in the forcible attempt of deceased to open the door, the fatal blow was inflicted. To make this case like Heins’ case, the prisoner, instead of using this murderous Aveapon against an unarmed man, crushing his skull Avith it, even at the Arery threshold of his open door, had, on seeing the approach of the deceased, quietly shut and bolted the door, and the deceased had then attempted to force an entrance, it might be, the prisoner would have been justified in using the weapon he did, if there were real grounds for apprehending violence from the deceased, should he succeed in forcing the door, and if no other ready means of self-preservation were at hand. But the prisoner invited deceased to “ come on.” Reins did not, but sought to keep the aggressor beyond his reach, by fleeing to a house and closing the door. To say that a man having ready means at hand to protect himself from an assault, if one was threatened, which there was not in this case, and this, too, without running away or leaving his tracks, shall neglect such means, and, on the instant, before an assault is made, or any force or violence used, or even threatened, shall seize a deadly weapon and with it inflict deadly blows upon an unresisting victim, is justifiable, would be placing human life in a most precarious condition indeed. It would be making human blood very cheap. The facts in this case show malice on the part of the prisoner, and he may thank the jury, that they have viewed his outrage so leniently. There is not the least particle of justification apparent in the prisoner’s act, and community, while he himself ought to exult, must regret the criminal law of the country should be so mildly dispensed as in this case. As to the instructions, we can perceive no error in them. Those given by the court for the prisoner, were as favorable to him as he had any right to expect, or the law of the case allowed. There being no error in the record, the judgment is affirmed. Judgment affirmed.